WARKER, Circuit Judge
(after stating the facts as above). The appellant brought this suit for an accounting of the business of a partnership which existed between him and the appellee for a number of years, ending in 190S. The partnership business was a farming and cattle-raising one. Two tracts of land were made use of in the business — one of more than 2,000 acres belonging to the appellant, and the other of 1,600 acres, a half interest in which was owned by each of the partners. When the partnership operations started, part of the work stock, farming tools, and equipment, and cattle used in the cattle-raising branch of the business, belonged to the appellant, and part to the appellee, and the latter contributed his services; the conduct of the partnership business being in his sole charge, the appellant not being required to render any service. The partners were to share equally in profits and losses.
After the dissolution of the partnership, and before the suit was brought, two accountants selected by the appellant made up, from data furnished part by one partner and part by the other, an itemized statement of partnership receipts and disbursements covering the entire period during which the relation existed. The evidence adduced in the trial was such as to support a finding that that statement embraced every proper item of debit and credit, except those specifically dealt with in the decree appealed from. In this situation the appellant could not have been prejudiced by the failure of the court to make, or to have made under its orders, a formal itemized statement of partnership receipts and disbursements, disclosing what, if any, balance was owing by one partner to the other, if the court by the decree rendered charged against the appellee all items properly chargeable against him other than such as were embraced in the above-mentioned statement of partnership transactions, and adjudged the payment to the appellant of the amount of the balance to which he was entitled on a final settlement of the partnership transactions. Our examination of the record has led us to the conclusion that this was the result of the decree rendered. It lias not been made to appear that as a result of a formal and proper statement of the partnership transactions, and a settlement in pursuance thereof, the appellant would receive more than the amount adjudged in his favor by the decree appealed from.
In our opinion, that decree is not properly subject to be reversed on any ground urged against it. It is affirmed.